                         Case 1:20-cr-00378-LJL Document 34
                                                         33 Filed 10/06/20
                                                                  10/05/20 Page 1 of 3
                                          Simpson Thacher & Bartlett                                     LLP
                                                          4 25   LEX INGTON A VE NUE
                                                         NEW YORK, NY      100 17 - 3 9 54



                                                       TE LEP HONE:   + 1- 21 2- 4 55- 20 0 0
                                                        FACSIMILE:    + 1- 21 2- 4 55- 2 50 2
                             Memo Endorsement.
 Dir ect Di al Num ber
                             The Government is directed to respond to defendant's letter by                                          E- ma il A ddr es s
 +1 - 21 2- 455- 30 70                                                                                            Br o ok e. Cuci n ell a@ s t bl aw. com
                             Wednesday, October 7, 2020 at 5:00PM. In addition, a
                             Telephone Conference will be held on Friday, October 9, 2020
                             at 3:00PM to address this matter. Parties are directed to dial
             BY ECF          into the Court's teleconference line at 888-251-2909 and use
                             access code 2123101.        10/6/2020
                                                                                             October 5, 2020

             The Honorable Lewis J. Liman
             United States District Judge
             Southern District of New York
             500 Pearl St.
             New York, NY 10007

                         Re:     United States v. Chancy, et al., 20 Cr. 00378 (S.D.N.Y.)

             Dear Judge Liman:

                    I, along with my colleagues at Simpson Thacher & Bartlett LLP, represent Defendant
             Adedayo Ilori in the above-captioned action, and write to request a modification of Mr. Ilori’s
             conditions of release—specifically, to remove Mr. Ilori’s electronic monitoring condition.1 As
             described in more detail below, we believe this modification is appropriate given Mr. Ilori’s
             demonstrated behavior showing that he is neither a flight risk nor a danger to the
             community.

                     On March 4, 2020, Mr. Ilori was ordered released on a $100,000 Appearance Bond
             secured by two financially responsible persons. Among other conditions of his release, Mr.
             Ilori is subject to home confinement secured by electronic monitoring and is under
             supervision by the Pretrial Services Office of the Southern District of New York. On March
             11, 2020, this Court, with the consent of the Government, approved a modification to the
             conditions of Mr. Ilori’s release such that his Appearance Bond could be co-signed by only
             one financially responsible person. Wunmi Ilori, Mr. Ilori’s wife, was approved as the sole
             co-signer of Mr. Ilori’s Appearance Bond. Further, on June 23, 2020, this Court, with the
             consent of the Government, approved a modification to the conditions of Mr. Ilori’s release to
             allow him to attend his daughter’s graduation on June 25, 2020. Finally, this Court, again
             with the consent of the Government, approved a modification to the conditions of Mr. Ilori’s


             1           We understand that, should this request be granted, Pretrial Services will not be able
                         to monitor Mr. Ilori for purposes of his nightly curfew. Consequently, we also request
                         that the curfew condition be removed as well.



BEIJING          HONG KONG      HOUSTON    LONDON    LOS ANGELES         PALO ALTO           SÃO PAULO    SEOUL   TOKYO       WASHINGTON, D.C.
        Case 1:20-cr-00378-LJL Document 34
                                        33 Filed 10/06/20
                                                 10/05/20 Page 2 of 3
                                                                       Simpson Thacher & Bartlett LLP


 October 5, 2020                                                         The Honorable Lewis J. Liman




release to (i) replace his home detention condition with a nightly curfew and (ii) add an
additional cosigner on July 31, 2020. The additional co-signer was sworn to the appearance
bond on August 4, 2020, and Mr. Ilori is now subject to a nightly curfew, secured by
electronic monitoring.

        Mr. Ilori seeks to modify the conditions of his release for a number of reasons. First,
he needs the electronic monitoring device removed because he is in critical need of testing
(including an MRI) and likely surgery, neither of which can occur while he is wearing the
electronic monitoring bracelet. Mr. Ilori’s history of knee pain is well-documented by his
doctors at NYU Langone Medical Center (“NYU Langone”). In 2018, Mr. Ilori was diagnosed
with bilateral primary osteoarthritis of the knee, and arthritis of the right knee. In 2019, Mr.
Ilori’s doctors at NYU Langone identified patellofemoral instability of Mr. Ilori’s right knee,
which presented with pain. Presently, his doctors have informed him that an MRI is required
to diagnose knee pain he is currently experiencing, which they anticipate may require
surgery. Additionally, wearing the ankle bracelet that is required for his electronic
monitoring has exacerbated his knee pain, and removal of Mr. Ilori’s electronic monitoring
bracelet would remove a significant contributing factor to his physical discomfort.

        Second, modification is appropriate because, as noted in the approved application for
curfew in lieu of home detention, see ECF No. 25, the facts show that Mr. Ilori is neither a
flight risk nor a danger to the community, and Mr. Ilori’s presence in court is reasonably
assured by the Appearance Bond he, his wife, and his friend have all signed.

        With respect to flight risk, Mr. Ilori has demonstrated his intention to remain in the
jurisdiction and return to court. From the day he was charged, Mr. Ilori has complied with
law enforcement: he did not resist at the time of his arrest and has remained in faithful
compliance with the conditions of his release to date, even though they have prevented him
from fully pursuing his career and getting the medical attention he needs, and have caused
him physical distress. Additionally, Mr. Ilori’s family—including his wife and children—
reside in this district and he has no significant ties outside of the district that would present a
risk of flight. Further, Mr. Ilori’s wife remains subject to the $100,000 Appearance Bond—as
does Mr. Ilori himself, and Mr. Deyal Roopnarine—which will ensure Mr. Ilori’s appearance
at future court dates.

       As to the safety of the community, Mr. Ilori does not pose a threat to the community,
as evidenced by the fact that he does not have a record of violent crime, nor has he
demonstrated any such behavior since his arrest.




                                                 2
        Case 1:20-cr-00378-LJL Document 34
                                        33 Filed 10/06/20
                                                 10/05/20 Page 3 of 3
                                                                   Simpson Thacher & Bartlett LLP


 October 5, 2020                                                     The Honorable Lewis J. Liman




        Finally, we note that neither of Mr. Ilori’s co-defendants are subject to any location
restriction programs or location monitoring. See Dkt. No. 5 at 4 (Herode Chancy’s
Appearance Bond, noting no location restriction programs), Dkt. No. 9 at 4 (Michael
Albarella’s Appearance Bond, noting no location restriction programs). Additionally, we note
that Mr. Ilori is also subject to a bond in connection with state charges he is facing, which
further guarantees he will remain in the district.

       In light of the foregoing, modifying Mr. Ilori’s conditions of release to remove
electronic monitoring would present the least restrictive condition that would reasonably
assure the appearance of Mr. Ilori and the safety of his community, without risk of
exacerbating Mr. Ilori’s health conditions.

       We have spoken with AUSAs Cecilia E. Vogel and Tara M. La Morte, and Mr. Ilori’s
pre-trial officer, and they oppose this request.

       Thank you for your consideration.

                                         Respectfully submitted,

                                         /s/ Brooke Cucinella
                                         Brooke Cucinella
                                         Mark Stein


cc:    Counsel of record (by ECF)




                                              3
